DETAILED ACTION
\Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong U.S. Patent No. 9,994,395.
Claim 1, Tong teaches a roller track comprising: a base portion 1 comprising a top surface and a bottom surface of 5 Fig. 7; a first sidewall 63 and a second sidewall 63 disposed on opposite edges of said base portion 1; a first guide 13 and a second guide 13 disposed on said top surface adjacent to said first sidewall and said second sidewall, respectively; a first roller support bar 7 slideably disposed between said first sidewall 3 and said first guide 13; a second roller support bar 7 slideably disposed between said second sidewall 3 and said second guide 13; and a plurality of rollers 2 removably disposed between said first roller support bar and said second roller support bar 7 Fig. 2 C3 L50-65; C4 L25-30.
Claim 2, Tong teaches each of said first sidewall and said second sidewall 13 includes a protrusion 15 disposed on an inside surface thereof facing said first guide and said second guide 13 Fig. 9.
Claim 3, Tong teaches wherein each said protrusion 15 is configured to engage a notch 8,10 disposed on a surface of said first roller support bar 7 and said second roller support bar 7 facing said notch 8,10, respectively.
Claim 4, Tong teaches said first guide and said second guide 13 each comprise a substantially vertical portion connected to said top surface of said base portion 1 and a substantially horizontal portion connect to an end of said vertical portion opposite the end of the vertical portion connected to the top surface, wherein said vertical portion of the first and second guides 13 are directed towards the first and second sidewalls 3, respectively, thereby forming first and second guide channels 12 Fig. 7.
Claim 5, Tong teaches each of said first and second roller support bars 7 are slideably disposed within first and second guide channel 12, respectively.
Claim 6, Tong teaches a roller track head 11 disposed at each end of a length of said base portion 1 Fig. 1.
Claim 8, Tong teaches the roller track head 11 is designed and configured to build a continuous roller mat or to provide a locking mechanism C4 L20-60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tong U.S. Patent No. 9,994,395 in view of Kim U.S. Patent No. 8,276,772.
Claim 7, Tong does not teach as Kim teaches each roller track head 5 includes a top surface and a bottom surface, wherein said top surface includes at least one divider slot 54 and at least one gliding rib 74 Fig. 5. It would be obvious to one of ordinary skill to use the configuration of Kim into Tong for additional space (including two roller sets) and stability of the assembly.
Claim 9, Tong does not teach as Kim teaches said divider slot 54 is configured to accept a securing member 73 disposed proximal an end of a divider and wherein said gliding rib 74 is configured to allow merchandise on said rollers 3 to move from said rollers 3 onto said roller track head 5. It would be obvious to one of ordinary skill to use the configuration of Kim into Tong for additional space (including two roller sets) and stability of the assembly.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tong U.S. Patent No. 9,994,395 in view of Sun U.S. Patent No. 8,376,154.
Claim 10, Tong teaches said first sidewall 3 comprises a “C” channel, but does not teach as Sun teaches having a first upper protrusion 245 and a first lower protrusion 240 disposed about the respective edges of said “C” channel of 5 about an outer surface of the first sidewall 5, wherein said second sidewall 5 includes a second upper protrusion 245 and a second lower protrusion 240 on an outer surface of said second sidewall5 Fig. 8. It would be obvious to one of ordinary skill to use the configuration of the sidewall of Sun into the invention of Tong for extra stability.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS